      Case 2:16-cv-01166-MCE-DMC Document 63 Filed 11/02/20 Page 1 of 2

                            UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF CALIFORNIA



TIMOTHY SCOTT CLYDE,                         No. 2:16-CV-1166-MCE-DMC

               Plaintiff,

       v.

JASON W LIPPERT,
                                             ORDER & WRIT OF HABEAS CORPUS
               Defendant.                    AD TESTIFICANDUM
                                     /

Timothy Scott Clyde, CDCR # V-84567, a necessary and material witness in a settlement
conference in this case on November 16, 2020, is confined in the Correctional Training Facility
(CTF), in the custody of the Warden. In order to secure this inmate's attendance it is necessary
that a Writ of Habeas Corpus ad Testificandum issue commanding the custodian to produce the
inmate before Magistrate Judge Dennis M. Cota, by Zoom video conference from his place of
confinement, on Monday, November 16, 2020 at 9:00 a.m.

                              ACCORDINGLY, IT IS ORDERED that:

   1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
      commanding the Warden to produce the inmate named above, by Zoom video
      conference, to participate in a settlement conference at the time and place above, until
      completion of the settlement conference or as ordered by the court. Zoom video
      conference connection information will be supplied via separate email.

   2. The custodian is ordered to notify the court of any change in custody of this inmate and is
      ordered to provide the new custodian with a copy of this writ.

   3. The Clerk of the Court is directed to serve a copy of this order by fax on the Litigation
      Office at the Correctional Training Facility at (831) 678-5866 or via email.

   4. Any difficulties connecting to the Zoom video conference shall immediately be reported
      to Christy Pine, Courtroom Deputy, at cpine@caed.uscourts.gov.



Dated: October 30, 2020
                                                   ____________________________________
                                                   DENNIS M. COTA
                                                   UNITED STATES MAGISTRATE JUDGE
      Case 2:16-cv-01166-MCE-DMC Document 63 Filed 11/02/20 Page 2 of 2




                  WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Warden, CTF, P. O. Box 686, Soledad, California 93960:

WE COMMAND you to produce the inmate named above to testify before Judge Cota at the
time and place above, by Zoom video conference, until completion of the settlement conference
or as ordered by the court.

FURTHER, you have been ordered to notify the court of any change in custody of the inmate
and have been ordered to provide the new custodian with a copy of this writ.

Dated: October 30, 2020
                                                 ____________________________________
                                                 DENNIS M. COTA
                                                 UNITED STATES MAGISTRATE JUDGE
